DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2019/0081069).
	In re claim 10, Lu et al., in annotated Figs. 2, 3B and corresponding text, teach a semiconductor structure, comprising:
a first die 262 comprising a three-dimensional memory device including a three-dimensional array of memory elements (i.e. vertically oriented strings of memory cell transistors, [0049], [0052], [0054]), a first dielectric material layer 221 ([0068]) 
a second die 260 comprising a semiconductor substrate 202, a peripheral logic circuitry ([0055]) that includes complementary metal oxide semiconductor (CMOS) devices 206 ([0055], [0056]) located on the semiconductor substrate 202, a second dielectric material layer 212/218 ([0057]) overlying the CMOS devices 206, and second pads 220 (conductor layers act as second pads) embedded in the second dielectric material layer 212/218 and electrically connected to a respective node within the CMOS devices 206,
	wherein the first pads 224 are bonded with the second pads 220 through to 	provide multiple bonded pairs of a respective first pad 224 and a respective  	second pad 220 at an interface between the first die 262 and the second die 	260; and
gate structures GS of the CMOS devices 206 of the second die 260 are located between the three-dimensional array of memory elements of the first die 262 and the semiconductor substrate 202 of the second die 260 containing active regions 305 separated by a channel of the CMOS devices 206.

    PNG
    media_image1.png
    356
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    768
    media_image2.png
    Greyscale

	

	In re claim 12, Lu et al., in annotated Figs. 2, 3B and corresponding text, teach a semiconductor structure, comprising:
a first die 262 comprising a three-dimensional memory device including a three-dimensional array of memory elements (i.e. vertically oriented strings of memory cell transistors, [0049], [0052], [0054]); and
a second die 260 comprising a semiconductor substrate 202, a peripheral logic circuitry ([0055]) that includes complementary metal oxide semiconductor (CMOS) devices 206 ([0055], [0056]) located on the semiconductor substrate 202; wherein 
		the first die 262 is bonded to the second die 260; and
		gate structures GS of the CMOS devices 206 of the second die 260 are 			located between the three-dimensional array of memory elements of 			the first die 262 and the semiconductor substrate 202 of the second die 			260 containing active regions 305 separated by a channel of the CMOS 			devices 206.
	
	In re claim 14, Lu et al., in annotated Fig. 2 and corresponding text, teach a method of forming a semiconductor structure, comprising:
providing a first die 262 comprising a three-dimensional memory device including a three-dimensional array of memory elements (i.e. vertically oriented strings of memory cell transistors, [0049], [0052], [0054]); 
providing a second die 260 comprising a semiconductor substrate 202 and a peripheral logic circuitry ([0055]) that includes complementary metal oxide semiconductor (CMOS) devices 206 ([0055], [0056]) located on the semiconductor substrate; and 
forming a bonded assembly by bonding the first die 262 and the second die 260.

Allowable Subject Matter
5.	Claims 2-9 and 11 are allowed.
6.	Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0081069.  The improvement comprises: the CMOS devices comprise word line drivers that drive a respective one of the word lines; bit line drivers that drive a respective one of the bit lines; and a sense amplifier circuitry electrically connected to the bit lines and configured to read a state of selected memory elements within the three-dimensional array of memory elements (claim 2); each vertical NAND string in the array of vertical NAND strings comprises charge storage elements controlled by word lines and a vertical semiconductor channel of which an end portion is connected to a respective bit line; a first subset of the first pads is electrically connected to a respective bit line; and a second subset of the first pads is electrically connected to a respective word line (claim 3); a through-substrate via structure extending through the semiconductor substrate and the second dielectric material layer of the second die; a through-substrate via contact pad embedded in the second dielectric material layer, contacting the through-substrate via structure, and having a horizontal surface within a plane of the interface between the first die and the second die; and a bonding pad located on the semiconductor substrate and contacting the through-substrate via structure (claim 9);  a pad-level mesh structure electrically connected to a source power supply circuit within the peripheral logic circuitry (claims 11, 13 and 15). 

Response to Arguments
8.	Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive.
	8.1	Regarding 102(a)(2) rejection, applicants argued that Lu reference does not qualify as prior art because “Lu application and the present application were owned by the same person or subject to an obligation of assignment to the same person, and to be specific, subject to an obligation of assignment to SanDisk Technologies LLC as of the filing date of the present application.”  (See remarks, page 9, second last paragraph)
	In response to the foregoing arguments, Lu application (US 2019/0081069) is owned by “Yangtze Memory Technologies Co”, not by “SanDisk Technologies LLC.”

    PNG
    media_image3.png
    295
    688
    media_image3.png
    Greyscale


Accordingly, the 102(a)(2) rejection against claims 10, 12 and 14 should be maintained.


	8.3	Regarding 103 rejection against claim 1, the rejection is withdrawn in response to the cancellation to claim 1.
	8.4 	Regarding double-patenting rejection against claims 12 and 14, the rejection is withdrawn in response to applicants’ submission of Terminal Disclaimer on 2/2/21.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 11, 2021



/HSIEN MING LEE/